Hooker, J.
The appellant’s petition for a writ of assistance, filed under the provisions of section 137 of the tax law(l Comp. Laws, §'3958), was dismissed.
Counsel for the appellee contend:
(1) That the description in the auditor general’s petition is defective, and did not give the court jurisdiction to order the sale of the lots in question.
(2) The notice served described the lots as being in Sullivan & Russell’s Subdivision of west 944 acres, etc. It should have been the Sullivan & Russell’s Subdivision of 9.44 acres.
(3) The notice served contained a description of all of the 34 lots, and stated that a reconveyance could be had upon payment of an aggregate sum of $41.38 (including the purchase price paid for all of the several lots), together with 100 per cent, additional, and the fees of the sheriff, etc., and the further sum of $5 for each description; said lots being assessed and sold separately.
(4) Notice was not served upon several persons holding land contracts for separate lots, and they were entitled to notice under the statute.
1. The descriptions in the petition were entered as follows:
“ Taxes of 1896.
“Township of Springwells. ‘
“Sullivan & Russell’s Sub. of W. 9 44-100 acres of P. O. 40 lying N. of Mich. Avenue.
“Lot Amt. of Taxes. Interest. Collection Pee. Charges. Total. .55 $0.84 $0.15 $0.03 $0.70 $1.73
[Here follow other lots.]
“Tait & Harbough’s Addition on W. 13 33-100 acres of P. C. 45.” [Here follow entries of lots in this addition.]
It is said that the description is indefinite, for the reason that the petition does not indicate whether the lots were in Sullivan & Russell’s or Tait & Harbough’s subdivision. In our opinion there is no force in this claim* ■ See Auditor General v. Sparrow, 116 Mich. 574.
*3572. The statutory notice served upon Mason and others is attacked upon the ground of a defective description. It was as follows:
“Lots fifty-five (55) to fifty-eight (58) inclusive * * * of Sullivan & Russell’s Subdivision of West 944 acres of private claim 40 North of Michigan Avenue, in the township of Springwells, county of Wayne and State of Michigan, as per plat thereof recorded in Liber 14 of plats on page 91, Wayne county Records.”
The specific defect is in the description 944 acres, whereas the plat shows it to be 9.44 acres. In other words, the omission of the decimal point is said to be fatal. The description is unmistakable, and therefore valid.
3. The lots were sold separately, being so assessed. The aggregate purchase price was $41.28 (1896 tax), as stated in the notice. Our understanding is that they were included in one deed, as it was proper that they should be. And we have no doubt that all might properly be included in one notice, thereby avoiding unnecessary expense. But it is also true that the persons interested had the right to repurchase any one or any number of the separate lots, and were not required to purchase all. We have held that, where a notice was based upon several years’ taxes, a notice giving the aggregate was proper. Williams v. Olson, 141 Mich. 580; Tucker v. Van Winkle, 142 Mich. 210. This was for the reason that to repurchase all taxes upon the description must be paid. Where, however, as in this case, there are various descriptions separately sold, the amount paid for each should be given in the notice, failing in which the notice is not a compliance with law.
4. While vendees in land contracts are not mentioned in the statute (Pub. Acts 1893, Act No. 206, § 141, as amended by Act No. 229, Pub. Acts 1897), such a vendee is entitled to have his contracts recorded, and where he has availed himself of the privilege, there is much force in the claim that he falls within the spirit of the statute, although *358not within its letter, and is entitled to notice. As the defect in the notice disposes of the case, we need not decide the latter question.
The order of the learned circuit judge is affirmed.
Grant, Blair, Montgomery, and Ostrander, JJ., concurred.